     0:95-cr-00837-MBS         Date Filed 05/18/21      Entry Number 172         Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

Lonnie Herbie Taylor, Jr.,          )
                                    ) Cr. No. 0:95-837
                     Movant,        )
                                    )
       vs.                          )
                                    ) OPINION AND ORDER
United States of America,           )
                                    )
                     Respondent.    )
____________________________________)

       Movant Lonnie Herbie Taylor, Jr. is a federal inmate currently housed at USP Lee in

Pennington Gap, Virginia. On July 1, 2019, Movant, proceeding pro se, filed a motion under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence. On September 18, 2019, Respondent United

States of America (the “government”) filed a motion to dismiss or for summary judgment. By order

also filed September 18, 2019, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

Movant was advised of the summary judgment procedures and the possible consequences if he failed

to respond adequately. Movant filed a response in opposition to Respondent’s motion on December

2, 2019.

                             I. FACTS AND PROCEDURAL HISTORY

       In January 1995, Movant and three co-defendants were arrested and charged with the armed

robberies of (1) the Riverside Laundromat in Rock Hill, South Carolina, on December 7, 1994; (2)

Sylvia’s Mini-Mart in Fort Mill, South Carolina, on December 13, 1994; (3) Tripp’s Convenience

Store in Rock Hill, South Carolina, on December 22, 1994; and (4) Gully Jumpers Convenience

Store in Rock Hill, South Carolina, on December 29, 1994. An individual at Sylvia’s Mini-Mart

died after being shot by a shotgun fired by one of Movant’s co-defendants during the course of the

robbery. The total loss for all four robberies was $4,273 in cash and a Beretta .22 caliber automatic
     0:95-cr-00837-MBS         Date Filed 05/18/21      Entry Number 172         Page 2 of 10




pistol that was stolen from Gully Jumper’s Convenience Store.

       On December 14,1995, Movant entered a plea of guilty to a superseding information charging

Movant with conspiracy to obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce, as that term is defined in 18 U.S.C. § 1951(b)(3) by robbery, in violation

of 18 U.S.C. § 371 (Count 1) (conspiracy to commit Hobbs Act robbery); and to an indictment

charging him of knowingly using and carrying a firearm during and in relation to a crime of violence,

that is, obstruction of interstate commerce by robbery, in violation of 18 U.S.C. § 1951(a), all in

violation of 18 U.S.C. §§ 924(c) and 2 (Counts 4 and 10) (Hobbs Act robbery).

       A presentence report (PSR) was prepared that placed Movant at a base offense level of 20

under U.S.S.G. § 2B2.3. Movant’s offense level was increased by 6 levels under U.S.S.G. §

2B3.1(b)(3)(C) because a victim suffered permanent bodily injury, for a total offense level of 26.

Movant’s criminal history score was 6, for a criminal history category of III. Movant’s guidelines

range was 78-97 months for Count 1; however, the guidelines range was limited to the statutory

maximum sentence under 18 U.S.C. § 371 of 60 months. The statutory sentence under 18 U.S.C.

§ 924(c)(1), as in effect at the time of sentencing, as to Count 4 was a mandatory term of not less

than 5 years (60 months) to run consecutively to any other term of imprisonment. The statutory

sentence under § 924(c)(1), as in effect at the time of sentencing, for Ground 10 was 20 years (240

months), to run consecutive to any other term of imprisonment. Movant was sentenced on January

16, 1996 to 360 months incarceration, consisting of 60 months as to Count 1 of the Superseding

Information; 60 months incarceration as to Count 4 of the indictment, and 240 months incarceration

as to Count 10 of the indictment, all to run consecutively to each other. Judgment was entered on

January 17, 1996. Movant timely appealed. On June 17, 1996, the Court of Appeals for the Fourth


                                                 2
      0:95-cr-00837-MBS         Date Filed 05/18/21       Entry Number 172         Page 3 of 10




Circuit dismissed Movant’s appeal.

        Movant now asserts the following ground for relief pursuant to § 2255:

        GROUND ONE: Conspiracy to commit Hobbs Act robbery is not a crime of
        violence under the residual clause of § 924(c)(3)(B).

        GROUND TWO: 924(c)(3)(b) is unconstitutionally vague and Movant is actually
        innocent of the 924(c) charge.

ECF No. 143-1, 4-5.

                                          II. DISCUSSION

        Movant bases his grounds for relief on Johnson v. United States, 576 U.S. 591 (2015), and

Sessions v. Dimaya, 138 S. Ct. 1204 (2018). In Johnson, the United States Supreme Court addressed

the term “violent felony” in the Armed Career Criminal Act of 1984 (“ACCA”). Pursuant to 18

U.S.C. § 924(e)(2)(B), a “violent felony” means:

        any crime punishable by imprisonment for a term exceeding one year, or any act of
        juvenile delinquency involving the use or carrying of a firearm, knife, or destructive
        device that would be punishable by imprisonment for such term if committed by an
        adult, that--

        (i) has as an element the use, attempted use, or threatened use of physical force
        against the person of another; or

        (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves
        conduct that presents a serious potential risk of physical injury to another[.]

        The Court observed that the phrase “or otherwise involves conduct that presents a serious

potential risk of physical injury to another” offered no reliable manner about how to estimate the risk

posed by a crime or how much risk it takes for a crime to qualify as a violent felony. Johnson, 576

U.S. at 597. The Court concluded that the indeterminacy of the wide-ranging inquiry required by

the residual clause both denied fair notice to defendants and invited arbitrary enforcement by judges.

Id.

                                                   3
       0:95-cr-00837-MBS          Date Filed 05/18/21         Entry Number 172          Page 4 of 10




          In Dimaya, the Court addressed the constitutionality of the term “crime of violence” within

the meaning of the Immigration and Nationality Act (“INA”). The INA provides that any alien

convicted of an “aggravated felony” after entering the United States would be deported. 8 U.S.C.

§§ 1227(a)(2)(A)(iii), 1229b(a)(3), (b)(1)(C). The term “aggravated felony” incorporated the

definition of a “crime of violence” under 18 U.S.C. § 16, which provides:

          (a) an offense that has as an element the use, attempted use, or threatened use of
          physical force against the person or property of another, or

          (b) any other offense that is a felony and that, by its nature, involves a substantial risk
          that physical force against the person or property of another may be used in the
          course of committing the offense.

          The Court applied Johnson to find that the residual clause of § 16 suffered from the same

infirmities as § 924(e)(2)(B) because “a court must not only identify the conduct typically involved

in a crime, but also gauge its potential consequences.” 138 S. Ct. at 1208.

          In his § 2255 motion, Movant challenges the residual clause found in 18 U.S.C. § 924(c)(3),

which at the time of sentencing provided:

          For purposes of this subsection the term “crime of violence” means an offense that
          is a felony and–

          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or

          (B) that by its nature, involves a substantial risk that physical force against the person
          or property of another may be used in the course of committing the offense.1

          Courts commonly refer to § 924(c)(3)(A) as the “force clause” and to § 924(c)(3)(B), the

provision at issue here, as the “residual clause.”

          Movant argues that, for Hobbs Act conspiracy to qualify as a crime of violence under §


1
    The wording of § 924(c)(3) remains the same in the statute’s current version.

                                                      4
     0:95-cr-00837-MBS         Date Filed 05/18/21       Entry Number 172         Page 5 of 10




924(c)(3)(A)’s force clause, the offense must have had an element of “violent force,” which is

“strong physical force” that is capable of causing physical pain or injury to another person. ECF No.

143, 8 (citing Johnson, 559 U.S. at 140). Movant asserts that Hobbs Act conspiracy does not meet

this requirement because the conspiracy can be accomplished in a manner that does not require the

use, attempted use, or threatened use of strong physical force against another. Id. Thus, Movant

contends he is “actually innocent” of his § 924(c) convictions.

       Movant is correct that Hobbs Act conspiracy is not a crime of violence within the meaning

of § 924(c)(3)(B) . In United States v. Simms, 914 F.3d 229 (4th Cir. 2019), the defendant, similarly

to Movant, pleaded guilty to conspiracy to commit Hobbs Act robbery in violation of 18 U.S.C. §

1951 (Count I), and brandishing a firearm during and in relation to a crime of violence – Hobbs Act

conspiracy – in violation in violation of 924(c)(1)(A) (Count II). The defendant argued at sentencing

that his conviction under Count II was unconstitutional because Hobbs Act conspiracy is not a

“crime of violence” in light of Johnson. On appeal, the Fourth Circuit found that an agreement with

another to commit actions that, if realized, would violate the Hobbs Act, did not invariably require

actual, attempted, or threatened use of force. Simms, 914 F.3d at 233-34. Thus, the Fourth Circuit

determined that the defendant’s sentence could only be upheld if the defendant’s Hobbs Act

conspiracy offense constituted a crime of violence under the residual clause.

       The Fourth Circuit held that the residual clause was unconstitutionally vague under Dimaya

and Johnson. Simms, 914 F.3d at 252. According to the Fourth Circuit, “Section 924(c)(3)(B) is,

in other words, the last Johnson domino to fall. In striking it down, we leave intact the balance of

the definition of ‘crime of violence’ and the entirety of the definition of ‘drug trafficking crime’ in

§ 924(c).” Simms, 914 F.3d at 252.


                                                  5
     0:95-cr-00837-MBS         Date Filed 05/18/21       Entry Number 172         Page 6 of 10




       Subsequent to Simms, the Supreme Court considered United States v. Davis, 139 S. Ct. 2319

(2019). In Davis, the defendants were charged with multiple counts of Hobbs Act robbery and one

count of conspiracy to commit Hobbs Act robbery, as well as additional charges for using or carrying

a firearm during and in relation to, or possessing a firearm in furtherance of, any federal crime of

violence.     Consistent with Johnson and Dimaya, the Court held that § 924(c)(3)(B) is

unconstitutional. According to the Court, the phrase referencing felonies “that by [their] nature,

involv[e] a substantial risk that physical force against the person or property of another may be used

in the course of committing the offense[] . . . provides no reliable way to determine which offenses

qualify as crimes of violence and thus [the phrase] is unconstitutionally vague.” Davis, 139 S. Ct.

at 2323-24. The government responds that Davis and Simms do not provide Movant relief because

the predicate § 924(c) felonies to which he pleaded guilty were Counts 4 and 10 charging Hobbs Act

robbery, and not Hobbs Act conspiracy. Counts 4 and 10 of the indictment filed September 13,

1995, read:

                                           COUNT 4

       THE GRAND JURY FURTHER CHARGES:

               That on or about December 7, 1994, in the District of South Carolina, the
       defendants, JEFFREY MCDONALD THOMAS, LONNIE HERBIE TAYLOR, JR.,
       and SCOTTY DEWAYNE SANDERS, did knowingly use and carry a firearm,
       during and in relation to a crime of violence which is prosecutable in a court of the
       United States, that is, the obstruction of interstate commerce by robbery, in violation
       of Title 18, United States Code, Section 1951(a);

                All in violation of Title 18, United States Code, Sections 924(c) and 2.


                ....




                                                  6
    0:95-cr-00837-MBS         Date Filed 05/18/21      Entry Number 172         Page 7 of 10




                                         COUNT 10

       THE GRAND JURY FURTHER CHARGES:

              That on or about December 22, 1994, in the District of South Carolina, the
       defendant, LONNIE HERBIE TAYLOR, JR., aided and abetted by the defendants
       SCOTTY DEWAYNE SANDERS and DARRELL KEITH EVANS, did knowingly
       use and carry a firearm during and in relation to a crime of violence which is
       prosecutable in a court of the United States, that is, the obstruction of interstate
       commerce by robbery, in violation of Title 18, United States Code, Section 1951(a);

              In violation of Title 18, United States Code, Sections 924(c) and 2.

ECF No. 1.

       By contrast, Count 1 of the Superseding Information filed December 14, 1995, the conspiracy

to commit Hobbs Act robbery charge upon which Movant relies, does not reference § 924(c):

                                         COUNT 1

       THE UNITED STATES ATTORNEY CHARGES:

               From on or about December 7, 1994, to on or about September 13, 1995, in
       the District of South Carolina, the defendant LONNIE HERBIE TAYLOR, JR.,
       along with other persons both known and unknown to the grand jury, did knowingly,
       intentionally and unlawfully conspire to obstruct, delay and affect commerce as that
       term is defined in Section 1951(b)(3) of Title 18, United States Code, and the
       movement of articles and commodities in commerce, by robbery, that is, by taking
       and obtaining the personal property of certain stores which do business in interstate
       commerce, from the person and the presence of employees of those business, against
       their will and by means of actual and threatened force, violence, and fear of
       immediate and future injury.

              ....

              All in violation of Title 18, United States Code, Section 371.

       Thus, although Movant is correct that conspiracy to commit Hobbs Act robbery is not a crime

of violence (Ground One) and § 924(c)(3)(B) is unconstitutionally vague (Ground Two), he is not

“actually innocent” of the § 924(c) charge. The Fourth Circuit held that Hobbs Act robbery


                                                7
     0:95-cr-00837-MBS         Date Filed 05/18/21        Entry Number 172          Page 8 of 10




constitutes a crime of violence in United States v. Mathis, 932 F.3d 242 (4th Cir. 2019). The Fourth

Circuit explained:

       The Hobbs Act penalizes a person who “in any way or degree obstructs, delays, or
       affects commerce . . . by robbery or extortion or attempts or conspires so to do, or
       commits or threatens physical violence to any person or property in furtherance of a
       plan or purpose to do anything in violation of this section.” 18 U.S.C. § 1951.
       “Robbery” is defined, in relevant part, as the taking of personal property from another
       “by means of actual or threatened force, or violence, or fear of injury, immediate or
       future, to his person or property.” Id. § 1951(b)(1) (emphasis added).

       The question whether Hobbs Act robbery, when committed by means of causing fear
       of injury, qualifies as a crime of violence is guided by our decision in [United States
       v. ]McNeal, 818 F.3d 141 [(4th Cir. 2015)]. In McNeal, we held that the crime of
       federal bank robbery, which may be committed by “force and violence, or by
       intimidation,” 18 U.S.C. § 2113(a) (emphasis added), qualifies as a crime of violence
       under the force clause. 818 F.3d at 152–53. We explained that the use of
       intimidation, as proscribed by the bank robbery statute, necessarily “involves the
       threat to use [physical] force.” Id. at 153. Although the bank robbery statute, Section
       2113, refers to use of “intimidation,” rather than “fear of injury,” we see no material
       difference between the two terms for purposes of determining whether a particular
       type of robbery qualifies as a crime of violence. Nor are we aware of any case in
       which a court has interpreted the phrase “fear of injury” as meaning anything other
       than intimidation.

       We also observe that both Section 924(c) and Hobbs Act robbery reference the use
       of force or threatened use of force against “property” generally, without further
       defining the term “property.” Compare 18 U.S.C. § 924(c)(3)(A) (defining a “crime
       of violence” as having “as an element the use, attempted use, or threatened use of
       physical force against . . . property of another”), with 18 U.S.C. § 1951 (defining
       “robbery” as a taking “by means of actual or threatened force, or violence, or fear of
       injury, immediate or future, to his . . . property”). And neither provision draws any
       distinction between tangible and intangible property. Thus, we do not discern any
       basis in the text of either statutory provision for creating a distinction between threats
       of injury to tangible and intangible property for purposes of defining a crime of
       violence. Accordingly, we conclude that Hobbs Act robbery constitutes a crime of
       violence under the force clause of Section 924(c).

Mathis, 932 F.3d at 266.2


2
 The Fourth Circuit ruled that Hobbs Act robbery does not qualify as a crime of violence under the
career offender guidelines set forth in the United States Sentencing Guidelines Manual, §4B1.2.

                                                   8
     0:95-cr-00837-MBS         Date Filed 05/18/21       Entry Number 172         Page 9 of 10




       In response, Movant asserts that when he entered into the plea agreement in 1995 he did not

understand the § 924(c) charges correctly; was not properly made aware of the nature of those

charges by the court, defense counsel, or the government; and was misinformed about the elements

of those charges. The court notes that the Indictment set out the mandatory statutory penalties for

18 U.S.C. § 924(c) as being imprisonment for five years, in addition to any other term of

imprisonment, and, for a second conviction, a term of imprisonment of twenty years in addition to

any other term of imprisonment. These are the exact sentences imposed. Although the transcript

of the plea colloquy is not available, the court has no hesitation in finding that the presiding judge

at the hearing, the Honorable Matthew J. Perry, Jr., would have thoroughly queried Movant about

his understanding of the indictment and plea agreement. The court concludes that Movant has not

demonstrated “actual innocence” of the § 924(c) offenses.

                                        III. CONCLUSION

       For the reasons stated, Respondent’s motion to dismiss or, in the alternative, for summary

judgment (ECF No. 158) is granted. Movant’s § 2255 motion (ECF No. 143) is denied and

dismissed, with prejudice.

                             IV. CERTIFICATE OF APPEALABILITY

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the constitutional claims by the district



This is because Hobbs Act robbery may be committed by using force or threats against another
person or property, while the Sentencing Guidelines require force or threats against another person.
United States v. Green, No. 19-4703, 2021 WL 1679896 (4th Cir. Apr. 2021). Green has no
application to Movant’s statutory mandatory sentence.

                                                  9
    0:95-cr-00837-MBS          Date Filed 05/18/21       Entry Number 172         Page 10 of 10




court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir.2001). The court concludes that Movant has not made the requisite showing. Accordingly,

the court denies a certificate of appealability.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge


Columbia, South Carolina

May 18, 2021




                                                   10
